United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.O., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1146
Issued: February 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 24, 2015 appellant, through counsel, filed a timely appeal of a February 20,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits effective August 24, 2014 as she no longer had any residuals or disability
causally related to her accepted employment-related injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 20, 2015 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal counsel argues that there was no true conflict in the medical opinion evidence
at the time OWCP referred appellant for an impartial medical examination, as both the second
opinion physician and appellant’s treating physician concluded that she continued to have
residuals, but had a minor disagreement on work restrictions. Next, counsel argues that the issue
pending at the time of the referral to the impartial medical examiner was whether her claim
should be expanded to include a cervical condition. Lastly, counsel argued that there is now an
unresolved conflict between appellant’s treating physician and the physician selected as an
impartial medical examiner as to whether appellant continues to have residuals and disability due
to her accepted employment injuries.
FACTUAL HISTORY
On November 29, 2011 appellant, then a 45-year-old sourcing strategy specialist, filed an
occupational disease claim (Form CA-2) alleging that she first became aware of her bilateral
carpal tunnel condition on November 7, 2011, but was not aware that it was causally related to
her working on a computer until November 10, 2011. OWCP accepted her claim for bilateral
carpal tunnel syndrome, right radial tenosynovitis, left cubital tunnel, and posterior occipital
neuralgia. By letter dated October 4, 2012, it placed appellant on the periodic rolls for temporary
total disability effective August 29, 2012. Appellant returned to work on October 12, 2012
working six hours per day for three days per week. She stopped work on April 16, 2013 and has
not returned. By decision dated May 28, 2013, OWCP accepted appellant’s April 9, 2013
recurrence of total disability.
In a March 12, 2013 progress report, Dr. Scott M. Fried, a treating osteopath, provided
physical examination findings and indicated that appellant was capable of part-time light-duty
work. He opined that she was disabled from performing her usual work duties and requested she
be able to work at home in an ergonomic setting. Diagnoses included tendinitis, bilateral carpal
tunnel median neuropathy, right de Quervain’s tenosynovitis, right radial neuropathy, left ulnar
neuropathy, right brachial plexopathy/cervical radiculopathy, and bilateral carpal tunnel median
neuropathy. In concluding, Dr. Fried indicated that appellant was capable of part-time light-duty
work.
On April 22, 2013 OWCP referred appellant to Dr. Robert F. Draper, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine appellant’s work capabilities
and whether she continued to suffer from her accepted employment injuries.
On May 9, 2013 appellant declined a light-duty accommodated job offer of a sourcing
strategy specialist from the employing establishment working six hours per day and three days
per week. She noted that Dr. Fried concluded that the offered job was not within her restrictions.
In an attending physician’s report Dr. Fried indicated that appellant was partially disabled for the
period May 1 to 9, 2013 and totally disabled for the period May 9 to July 22, 2013.
In a May 17, 2013 report, Dr. Draper diagnosed bilateral carpal tunnel syndrome, left
cubital tunnel syndrome, and bilateral wrist de Quervain’s tenosynovitis. He opined that
appellant continued to have residuals from the diagnosed conditions, but concluded that she was
capable of performing sedentary work with restrictions three days per week for six hours per day.

2

The restrictions included occasional lifting of up to10 pounds, frequent lifting of up to 5 pounds,
no excessive overuse of both hands, and no repetitive typing on a keyboard.
On July 31, 2013 OWCP referred appellant to Dr. William H. Simon, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Drs. Draper
and Fried on the issue of her work capability and restrictions.
In an August 19, 2013 report, Dr. Simon, based upon a review of the medical evidence,
statement of accepted facts (SOAP) injury, medical history, and physical examination, opined
that appellant no longer had any residuals or disability due to her accepted conditions of bilateral
carpal tunnel syndrome, right radial tenosynovitis, left cubital tunnel, and posterior occipital
neuralgia. He identified the conflict between Drs. Fried and Draper concerning her work
restrictions and job duties. A physical examination revealed normal lumbar and cervical range
of motion; full range of motion of her shoulders, elbows, wrist, and hands, no evidence of
bilateral upper arm, forearm, or hand atrophy, some left palm thenar muscle atrophy, negative
bilateral Phalen’s test, and negative Finkelstein’s test. Dr. Simon diagnosed long-standing and
progressive cervical degenerative joint disease and intervertebral disc disease and subjective
symptoms of bilateral cervical radiculopathy, which were unconfirmed by electromyogram
(EMG). He opined that three months of treatment for carpal tunnel syndrome should have been
sufficient to relieve the symptoms. Next, Dr. Simon explained that a diagnosis of bilateral carpal
tunnel condition could not be made by the EMG, which found no median nerve bilateral wrist
compression neuropathy. He opined that appellant did not have any symptoms causally related
to recurrent use of her bilateral upper extremities. Dr. Simon attributed appellant’s current
condition and symptoms to underlying progressive cervical radiculopathy due to progressive
cervical degenerative disc and joint diseases and opined that these conditions were not work
related. In addition, he related that he found no evidence of bilateral de Quervain’s, ulnar nerve
changes, or brachial plexus that could be the result of a repetitive stress injury. Dr. Simon
concluded that he agreed with the work restrictions provided by Dr. Draper. However, he
explained that the work restrictions were due to her progressive cervical degenerative condition
and unrelated to any work-related repetitive stress condition.
In a September 17, 2013 report, Dr. Fried diagnosed bilateral carpal tunnel median
neuropathy/repetitive strain injury, tendinitis, right de Quervain’s tenosynovitis, right posterior
occipital neuralgia, right radial neuropathy, left ulnar neuropathy, and right cervical
radiculopathy/brachial plexopathy, which were all work related. He noted that appellant was
currently disabled from working due to her employment injuries and that she was applying for
disability retirement. Physical examination findings were unchanged from prior reports.
Dr. Fried recommended an updated functional capacity evaluation (FCE) once appellant’s
symptoms were stable enough to determine work restrictions.
In an October 4, 2013 report, Dr. Fried noted a medical and employment history of injury
from 2011 until 2013 and reviewed diagnostic data including orthopedic neuromusculoskeletal
ultrasound. Diagnoses were unchanged from his prior report. Physical examination findings
included positive Tinel’s sign at the medial, radial, and ulnar nerve and right thoracic outlet
infraclavicular fossa, positive compression testing of the right radial nerve at the elbow, positive
bilateral wrist compression testing, and positive Phalen’s test in the right hand. Dr. Fried opined
that appellant had significant and ongoing bilateral upper extremity nerve injury due to her work

3

activities which prevented her from performing her usual duties. He noted that she was unable to
use a mouse, perform regular keying, reaching, gripping, speaking on a telephone, prolonged
neck and head posturing activities, pushing, and pulling. Dr. Fried explained that appellant has
attempted multiple times to return to work, even a modified job, and has been unable to do so as
a result of her physical limitations. He reported that she had multiple positive tests including
neuromusculoskeletal ultrasound evaluation, nerve conduction studies, and Tinel’s, Phalen’s,
Roos, Hunter’s, and Compression tests. Dr. Fried opined that appellant was disabled from
performing her regular or a similar job as she has strict sedentary requirements and is unable to
regularly use her arms and hands.
In progress reports dated February 24, April 10, and May 19, 2014, Dr. Fried noted that
appellant was seen for her continued bilateral carpal tunnel, left ulnar, right cervical, and right
wrist conditions. Appellant reported that the biggest issue was pain and associated spasms.
Dr. Fried noted that appellant continued to be off work due to her accepted employment injuries.
In office notes dated April 1 and May 28, 2014, Dr. Bruce H. Grolssinger, an examining
Board-certified neurgologist and pain medicine physician, noted that appellant was currently out
of work and continuked to have recurrent headaches, bilateral carpal tunnel pain, greater on the
right, and burning neck pain, which extended to both shoulders, midscapular region, and arm. A
physical examination revealed reduced cervical range of motion on forward flexion and greater
with right lateral rotation, positive bilateral Tinel’s sign, and bilateral low paravertebral muscle
spasm. Dr. Grossinger opined that appellant continued to have evidence of brachial plexopathy,
cervical sprain with right-sided greater joccipatal neuralgia, forearm tendinitis with epicondylitis,
bilateral carpal tunnel syndrome, and left ulnar neuropathy, which were due to the accepted
November 7, 2011 work injury.
On June 12, 2014 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based on Dr. Simon’s opinion that she no longer had any disability or
residuals due to her accepted work-related injuries.
By letter dated June 23, 2014, appellant’s counsel disagreed with the proposal to
terminate appellant’s benefits and argued that there was not a conflict in the medical opinion
evidence between Drs. Draper and Simon. Counsel also raised arguments regarding whether
Dr. Simon was properly selected as the impartial medical examiner.
In a July 1, 2014 letter, counsel argued that Dr. Simon’s report was insufficient to
represent the weight of the evidence particularly as he disagrees that appellant has bilateral
carpal tunnel syndrome, which is an accepted condition. Counsel argued that Dr. Simon’s
opinion was also in conflict with the opinions of Dr. Fried, appellant’s treating physician, and
Dr. Draper, an OWCP second opinion physician. Thus, counsel argued that Dr. Simon’s opinion
created a new conflict and referral to a new impartial medical examiner is required under section
8123(a). Next, counsel argues that Dr. Simon diagnosed cervical radiculopathy or a cervical
degenerative condition, but offers no opinion as to whether these conditions were caused or
aggravated by appellant’s employment duties. Counsel requested that appellant’s claim be
expanded to include the cervical conditions.

4

In progress reports dated July 8, 2014, Dr. Fried reiterated findings from prior reports.
He related that appellant’s sypmtoms were definitely impacted by activities and use and that she
was currently disabled from working.
A July 8, 2014 neuromusculoskelatal ultrasound procedure report revealed radial tunnel
nerve compression at 70 percent, substantial nerve swelling at a grade 2, substantial Vascular
Leash of Henry, grade 2 perineural scarring, and markedly positive compression testing.
In a July 10, 2014 report, Dr. Fried provided a history of appellant’s injury and
summarized report findings by Drs. Draper and Simon. He related that he had never found
appellant totally disabled as she was capable of working with restrictions. Dr. Fried explained
that, following her return to work in 2012, she reported an increase in her fatigue and pain as
well as an increase in her hand symptoms. He explained that he diagnosed bilateral carpal tunnel
syndrome or repetitive strain injury based on the findings of posterior occipital neuralgia,
tenosynovitis, radial neuropathy, and evidence of C5-T1 radiculopathy. Dr. Fried explained that
T5-T1 radiculopathy was cervical radiculopathy which he attributed to appellant’s work injury
and main scarring of the brachial plexus and paracervical musculature, which he opines was
consistent with cervical syndrome. He reiterated his opinion that she was capable of working
with restrictions including limited keying, reaching, pushing, pulling, grasping, and writing.
Dr. Fried noted that when appellant attempted to work six hours per day performing activities
within her restrictions that she severely aggravated and exacerbated her work-related conditions.
He then summarized the restrictions recommended in a December 16, 2013 FCE. In concluding,
Dr. Fried noted his disagreement with Dr. Simon’s report and that appellant continues to have
residuals and disability as the result of her employment injuries.
On July 22, 2014 OWCP provided Dr. Fried’s July 10, 2014 report to Dr. Simon to
review and provide an addendum report.
In a July 25, 2014 addendum, Dr. Simon noted that he agreed with the work restrictions
set by Dr. Draper and that appellant should not return to using a keyboard or computer. He noted
that the conditions accepted by OWCP included bilateral carpal tunnel syndrome, right radial
tenosynovitis, left cubital tunnel, and posterior occipital neuralgia. However, Dr. Simon noted
that the SOAF did not indicate whether one or all of the accepted conditions were due to
repetitive trauma. He further noted that, while he has to accept the diagnoses noted by OWCP,
he does “not have to accept the persistence of those diagnoses” when he examined appellant two
years later. Dr. Simon concluded by noting that Dr. Fried, Dr. Draper, and he were all in
agreement that appellant could return to modified work using Dragon software, a dictation
machine, and headphone for answering the telephone. The only disagreement he noted concerns
his opinion that appellant’s current impairment is unrelated to her work duties or to repetitive
trauma.
By decision dated August 19, 2014, OWCP finalized the termination of appellant’s
compensation benefits effective August 24, 2014.
In a fax request and letter dated August 21, 2014, appellant’s counsel requested a hearing
before an OWCP hearing representative. A video hearing was held on December 5, 2014.

5

By decision dated February 20, 2015, an OWCP hearing representative affirmed the
termination of appellant’s compensation.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification, or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of a work-related condition, which would require
further medical treatment.7
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.8 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.9
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel, right radial tenosynovitis,
left cubital tunnel, and posterior occipital neuralgia. By decision dated August 19, 2014, it
terminated her medical and compensation benefits effective August 24, 2014. In making this
determination, OWCP gave special weight to the opinion of Dr. Simon as the impartial medical
examiner. An OWCP hearing representative affirmed the decision terminating appellant’s
compensation benefits on February 20, 2015. The Board finds that OWCP improperly
terminated her compensation benefits.

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

9

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

6

OWCP referred appellant to Dr. Simon for an impartial medical examination. At the time
of the referral, however, there was no conflict as to whether she had continuing residuals from
her accepted conditions. Dr. Fried believed that appellant continued to have residuals and
disability due to her accepted conditions, but found that she was able to return to part-time work.
He noted in multiple reports that her accepted bilateral carpal tunnel, right radial tenosynovitis,
left cubital tunnel, and posterior occipital neuralgia had not resolved. Dr. Draper, the second
opinion physician, agreed that appellant continued to have residuals from the accepted bilateral
carpal tunnel syndrome, left cubital tunnel syndrome, and bilateral wrist de Quervain’s
tenosynovitis, but also found that she could return to part-time work.
OWCP referred appellant to Dr. Simon to resolve a conflict in the medical opinion
evidence regarding her work capability. In his July 25, 2014 addendum, Dr. Simon noted that he
agrees with both Drs. Draper and Fried that she is capable of working with restrictions and
concurs with the restrictions set by Dr. Draper. He noted that the only disagreement between his
opinion and the opinions of Drs. Draper and Fried was whether appellant’s current disability is
related to her work duties or repetitive trauma. There was no conflict regarding her ability to
work at the time of the referral. Although Dr. Simon’s report is not entitled to the special weight
afforded to the opinion of an impartial medical specialist, his report can still be considered as a
second opinion.10 He finds appellant able to work part time, but the restrictions refer only to
cervical issues unrelated to work. Dr. Simon finds that all the accepted conditions had resolved.
Subsequent to Dr. Simon’s opinion, Dr. Fried has determined that appellant remained disabled as
a result of the employment injuries and that a new FCE was needed to determine her work
restrictions.
The Board finds that there now exists an unresolved conflict in the medical evidence
between Dr. Fried and Dr. Simon as to whether appellant is able to return to work and whether
she has any residuals from her employment injury. Because OWCP bears the burden of proof to
terminate benefits, the Board will reverse the hearing representative’s decision affirming the
termination of benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation effective August 24, 2014.

10

R.C., Docket No. 09-2217 (issued September 8, 2010).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 20, 2015 is reversed.
Issued: February 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

